[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-1846

                        UNITED STATES,

                          Appellee,

                              v.

                 RAMON OLIVERAS A/K/A VIDAL,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Nathaniel M. Gorton, U.S. District Judge]


                            Before

                   Selya, Boudin and Lynch,
                       Circuit Judges.




     Susan E. Taylor on brief for appellant.
     Donald K. Stern, United States Attorney,     and    Michael
Ricciuti,   Assistant U.S. Attorney, on Motion    for    Summary
Disposition for appellee.




                         May 10, 2001
              Per     Curiam.      Ramon    Oliveras    appeals    from   his

sentence on the ground that the district court erred in

enhancing his base offense level for obstruction of justice

under       section    3C1.1     of   the    United    States     Sentencing

Guidelines (U.S.S.G.) and in failing to grant his request

for    a    downward    departure     from   the   guideline      sentencing

range, pursuant to U.S.S.G. § 4A1.3.                   The government has

filed a Motion for Summary Disposition, pursuant to Loc. R.

27(c).

              I. Obstruction of Justice

              Oliveras received a two-level enhancement to his

base       offense    level     pursuant    to   U.S.S.G.   §   3C1.1,    for

willfully obstructing justice by “providing materially false

information to a judge or magistrate.” § 3C1.1, comment.

(n.4(f)).      The defendant admits that he misinformed Pretrial

Services about his name and his place of birth and that he

confirmed such misinformation at his bail hearing before a

magistrate judge.         Such conduct has been held by this court

to constitute obstruction of justice within the meaning of

§ 3C1.1. See United States v. Thomas, 86 F.3d 263, 264 (1st

Cir. 1996); United States v. Biyaga, 9 F.3d 204, 206 n.2 (1st

Cir. 1993).
           Oliveras now argues that the district court erred

by granting the enhancement without making a factual finding

that Oliveras acted willfully.            As the willfulness argument

was not made below, we will apply the plain error standard

of review. See United States v. Rivera-Ruiz, 244 F.3d 263,

272 (1st Cir. 2001).    This court has not decided “whether [a]

specific intent requirement should be superimposed on the

explicit   examples    given      in     the   guideline   commentary.”

Thomas, 86 F.3d at 264.       Even if such a requirement exists,

however, this court has stated that it “do[es] not demand

that judges, when explaining the bases for their rulings,

‘be precise to the point of pedantry.’” Id.

           Viewed in context, the district court’s finding

that   “what   Mr.   Diaz   did    did    constitute    obstruction   of

justice,” implicitly included a finding that Oliveras acted

“willfully.” See United States v. Mafanya, 24 F.3d 412, 415

(2d Cir. 1994)(reasoning that “[c]ommon sense suggests that

the reason appellant sought to conceal his true identity on

July 9, and thus his criminal record, from the magistrate

judge was appellant’s hope of being released on bail”).               In

the absence of any alternative explanation or motive for

defendant’s     admittedly        false    statements      to   Pretrial

Services, the district court’s enhancement of Oliveras’ base


                                   -3-
offense level for willful obstruction of justice does not

constitute plain error.

           II. Denial of Downward Departure

           Oliveras argues that the district court erred in

refusing    to   grant      him   a   downward     departure     from    the

guideline sentencing range, pursuant to U.S.S.G. § 4A1.3,

because his criminal history category over-represented the

seriousness      of   his   criminal        history.      “Generally,     an

appellate court lacks jurisdiction to review a sentencing

court’s    discretionary      decision       not   to   depart   below   the

guideline sentencing range.            An exception to this general

rule applies when the sentencing court’s decision not to

depart is based upon its belief that it lacks the authority

or power to depart.” United States v. Mangos, 134 F.3d 460,

465 (1st Cir. 1998) (citations omitted).

           The exception does not apply here.              Nothing in the

record indicates that the district court believed it lacked

authority to depart downward in this case.                   Instead, the

record indicates that the district court understood that it

had authority to depart pursuant to U.S.S.G. § 4A1.3, but

that it exercised its discretion in declining to make such

a departure.     We lack jurisdiction to review this claim. See

United States v. Baltas, 236 F.3d 27, 40 (1st Cir. 2001).


                                      -4-
           The government’s Motion for Summary Disposition is

granted.   Oliveras’ sentence is affirmed. See Loc. R. 27(c).




                             -5-